DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 24, “the portioning plate” should be -- the partitioning plate --.
Reasons for Allowance
3.	Claims 1-7 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a fan case (34) provided on the rear side of the motor (30) between the motor (30) and the partitioning plate (62) and configured to generate an air pressure difference between the front side and the rear side of the partitioning plate (62), wherein the air pressure difference is generated to form a cooling air path along which cooling air flows in the body casing (23) from the air intake port (22) on the rear side of the partitioning plate (62), flows through the air guiding window (64) into the front side of the partitioning plate (62) from the rear side of the partitioning plate (62), flows forward through a space formed between the cylindrical body (31) and the body casing (23), flows in the cylindrical body (31) from a forward end of the cylindrical body (31), flows rearward in the cylindrical body (31) to cool the motor (30) (see fig. 19 below) -- in the combination as claimed.
Claims 2-6 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    602
    762
    media_image1.png
    Greyscale


Regarding claims 7 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the body casing (23) has a single cylindrical body (31) with an open front end and an open rear end and with a partitioning wall portion (24) that partitions an inside of the body casing (23) into a front portion and a rear portion, and the rod fixture (40) includes: 4a mounting base (42) disposed behind the partitioning wall portion (24) and is securely fastened to the partitioning wall portion (24), with at least one bolt screwed from a front side to a rear side of the partitioning wall portion (24) through a through-hole provided in the partitioning wall portion (24); and a tubular fixture (44) for securing a proximal end of the operating rod (11), the tubular fixture (44) projecting from the mounting base (42) toward a front of the partitioning wall portion (24) through an insertion hole (26) provided in the partitioning wall portion (24) (see fig. 19 above and fig. 3 below) -- in the combination as claimed.

    PNG
    media_image2.png
    531
    696
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834